In The
                                  Court of Appeals
                         Seventh District of Texas at Amarillo

                                         No. 07-14-00293-CR


                                DONTE HOUSTON, APPELLANT

                                                   V.

                               THE STATE OF TEXAS, APPELLEE

                             On Appeal from the 349th District Court
                                    Houston County, Texas
                Trial Court No. 11CR-033, Honorable Mark A. Calhoon, Presiding

                                          September 2, 2014

                                 MEMORANDUM OPINION
                   Before QUINN, C.J., and CAMPBELL and HANCOCK, JJ.

        Donte Houston, appellant, attempts to appeal from his conviction for assault on a

public servant. The trial court pronounced sentence on March 7, 2012. Appellant did

not file his notice of appeal with this court until July 28, 2014.1 We dismiss for want of

jurisdiction.



        1
          According to appellant’s notice of appeal, he filed a notice with the Fourth Court of Appeals in
appellate cause number 04-12-00242-CR. We note that the Fourth Court affirmed appellant’s conviction
in this cause in an opinion issued on February 6, 2013. See Houston v. State, No. 04-12-00242-CR,
2013 WL 441790, 2013 Tex. App. LEXIS 1072 (Tex. App.—San Antonio February 6, 2013, no pet.)
(mem. op.) (not designated for publication.)
       To be timely, a notice of appeal must be filed within thirty days after the sentence

is imposed or suspended in open court or within ninety days after that date if a motion

for new trial is filed. TEX. R. APP. P. 26.2(a). Appellant did not file a motion for new trial;

therefore, the deadline for perfecting an appeal here lapsed in April of 2012.

       A timely filed notice of appeal is essential to invoke our appellate jurisdiction.

Olivo v. State, 918 S.W.2d 519, 522 (Tex. Crim. App. 1996). If it is untimely, we can

take no action other than to dismiss the proceeding. Id. at 523. Appellant's notice being

untimely filed, we have no jurisdiction over the matter and dismiss the appeal.

       Accordingly, appellant’s appeal is dismissed.



                                                   Per Curiam



Do not publish.